Per Curiam.

Decree affirmed on the authority of Illinois Central Railroad Company v. Interstate Commerce Commission, 206 U. S. 454, and cases cited; Chicago, Rock Island & Pacific Ry. Co. v. Interstate Commerce Commission, 218 U. S. 88, 110; Proctor & Gamble. Co. v. United States, 225 U. S. 282, 297-298; Interstate Commerce Commission v. Louisville & Nashville R. R. Co., 227 U. S. 88, 91. Mr. C. W. Durbrow, Mr. Robert Dunlap, Mr. H. A. Scandrett, Mr. T. J. Norton, Mr. Maxwell Evarts and Mr. James G. Wilson for the appellants. The Attorney General, The Solicitor General and Mr. Blackburn Esterline for the United States. Mr. P. J. Farrell for The Interstate Commerce Commission.